Citation Nr: 0705619	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1969.  He served in Vietnam from August 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A transcript of an October 2003 hearing, held at the RO 
before the undersigned member of the Board, is of record.  
This case was remanded by a February 2004 Board decision for 
additional development and VCAA notice.  The case was 
remanded again, in a June 2006 Board decision, for additional 
development which has not yet been completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.

Previously, in the Board's June 2006 remand decision, it was 
noted that the veteran had alleged several stressors in 
service which he believed led to his development of PTSD.  
Among his claims was that he was sexually assaulted twice.  
In stressor information provided by the veteran in March 
2000, he indicated that one of the sexual assaults resulted 
in the perpetrator being caught and court-martialed.  The 
veteran provided the name of the assailant, a Sgt. Gordon.  
The veteran also alleged that a friend, Major Victor Morales 
died in combat in May 1969, as did another friend Christopher 
Williams.  None of the claimed incidents were verified.

As a result, the AMC/RO was instructed by the Board to 
contact the veteran for additional information regarding the 
stressor event(s) he alleged occurred in service (to include 
rape, assault and witnessing someone killed).  Thereafter, 
the AMC/RO was specifically instructed to prepare a summary 
of the veteran's alleged service stressors regardless of 
whether the veteran provided additional information as 
requested.  In addition, the AMC/RO was instructed to submit 
this summary and a copy of the veteran's DD 214 and other 
service personnel records, to the U. S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  

The AMC/RO has not complied with the Board's instructions.  A 
summary of the veteran's alleged service stressors was not 
prepared; and no request has been made of JSRRC for 
verification.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2006), and 
that all requested development has been 
completed in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall, 11 Vet. App. 268 (1998).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for PTSD since 
June 2001.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be provided one 
last opportunity to itemize and provide 
specific information regarding the 
stressor event(s) he alleges occurred in 
service (to include rape, assault and 
witnessing someone killed).  He should be 
asked to identify specific dates (within 
a 60 day period), locations, unit 
numbers, and the names of others 
involved.  He should be requested to 
provide any information he has regarding 
legal actions taken against Sgt. Gordon.  

4.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the AMC/RO 
must prepare a summary of the veteran's 
alleged service stressors.  This summary 
must be prepared regardless whether the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and other 
service personnel records should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  The 
request for verification of stressors 
should include reference to the claimed 
sexual assault by Sgt. Gordon and legal 
actions that followed, as well as the 
deaths in Vietnam of Major Morales and 
PFC Williams.  

5.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The AMC/RO must specify 
for the psychiatrist the stressor or 
stressors which it has determined that 
the veteran was exposed to in service and 
the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the psychiatrist for review 
in conjunction with the examination, 
together with a copy of this remand.  The 
examination report is to reflect whether 
such a review of the claims file was 
made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the independently verifiable in-
service stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  Adequate reasons and bases 
for any opinion rendered must be 
provided.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


